Citation Nr: 1601550	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pubic ramus stress fractures with residual pubic symphysis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 videoconference hearing.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for a bilateral hip disability.

2.  The evidence does not demonstrate that the Veteran's currently diagnosed right knee patellofemoral syndrome is etiologically related to her active duty service, or proximately due to, the result of, or aggravated by, her service-connected bilateral pubic ramus stress fractures with residual pubic symphysis.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria to establish service connection for a right knee disability, to include as secondary to service-connected bilateral pubic ramus stress fractures with residual pubic symphysis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a September 2009 letter.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

The Veteran had indicated that she had received treatment at Fort Hood, Texas following a fall down some steps.  Responding to its duty to assist, the RO requested clinical records at Fort Hood, Texas from January 1, 1988 to December 31, 1988.  In July 2012, the RO issued a formal finding on the unavailability of the clinical records.  The memorandum noted that there was a negative Personal Informal Exchange System (PIES) response.  The Veteran has not indicated that she received any additional treatment during her active duty service that has not already been reflected in service treatment records.  

In addition, the Veteran underwent VA examinations for her claimed bilateral hip disability in March 2010, May 2012, and July 2013.

In July 2013, the Veteran was provided a VA examination for her claimed right knee disability.  The RO requested, in part, that the examiner provide an opinion on secondary service connection as to whether the Veteran's claimed right knee disability was proximately due to or the result of her bilateral pubic ramus stress fractures with pubic symphysis.  The examiner prepared the opinion using a Disability Benefits Questionaire (DBQ).  While the examiner did not specifically check a box concerning secondary service connection, there is written opinion with a rationale expressly addressing secondary service connection.  Indeed, the opinion opined that the more likely cause for the Veteran's right knee disability was obesity.  Therefore, considering the lack of in-service evidence of right knee problems and an explanation for the cause of the Veteran's current right knee diagnosis, the Board finds that the July 2013 VA examiner's opinion is adequate.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, at the Veteran's September 2015 Board hearing, the Veteran stated she was receiving treatment for her right knee from a private physician.  However, to date, no additional medical evidence has been submitted.  The Board finds that the Veteran has been afforded ample time to submit additional evidence in support of her claim.  As no additional evidence has been submitted, than is otherwise reflected in her claims file, and the Veteran has not indicated that she wished the Board to delay the adjudication of her claims to submit additional evidence, the Board shall proceed accordingly. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

As background, in a March 2010 rating decision, the Veteran was granted service connection for bilateral pubic ramus stress fractures with residual pubic symphysis.  

The Veteran contends that she injured her right and left hips and her right knee during basic training.  Specifically, the Veteran argues that upon completion of a 15-mile row march, she heard a popping noise.  When she notified her drill sergeant, the Veteran said she was told to continue marching.  The next day, the Veteran said she performed her physical training test and collapsed during her two-mile run.  She was taken to the hospital, and x-rays showed that she had two stress fractures.  The Veteran did not indicate that she had been separately diagnosed for any bilateral hip disability.  With regard to her claimed right knee disability, the Veteran said that she was injured when she fell down some steps at the airfield where she was stationed at Fort Hood, Texas.  See September 2011 VA Form 9 and September 2015 Board hearing transcript.  Alternatively, the Veteran argues that her right knee disability was caused by her service-connected bilateral pubic ramus stress fractures with residual pubic symphysis.  See August 2012 VA Form 21-526b.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A layperson is competent to report on the onset and frequency of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records document that in January 1987, the Veteran complained of left leg pain and right hip or groin pain.  Following x-rays, the Veteran was diagnosed with stress fractures bilateral pubic ramus.  February 1987 and March 1987 service treatment records show that the Veteran had clinically healed bilateral pubic ramus stress fractures.  February 1989 service treatment records reflect that the Veteran had fallen down stairs and complained of left anterior ankle pain.  She was diagnosed with a left ankle sprain.  Subsequent service treatment records did not document any complaints, treatment, or diagnosis for any hip or right knee problems.  

In March 2010, the Veteran underwent a VA hip examination.  The Veteran reported her in-service complaints of groin pain following her basic training march.  The Veteran said that she felt like something had slipped in her hip area.  She currently reported having symptoms of pain in her bilateral groin area and right hip pain.  She denied any symptoms for her left hip.  Following an objective evaluation, including diagnostic testing, the VA examiner diagnosed the Veteran with a resolved bilateral pubic ramus stress fractures with residual pubic symphysis and normal left and right hips.  Based on the normal findings of the Veteran's bilateral hips, the VA examiner found no hip abnormalities to attribute to military service.  

In May 2012, the Veteran was afforded a VA hip examination.  The Veteran reported her in-service injury during basic training.  Following an objective evaluation, including diagnostic testing, the VA examiner diagnosed the Veteran with a healed stress fracture pubic ramus.  The VA examiner found no active injury to the pelvis and noted that the Veteran used a cane and walked with a limp; but, the examiner surmised that her limp was due to her genu valgus of the knees, which might be related to her morbid obesity.  

VA treatment records document sporadic complaints of bilateral hip pain and right knee pain.  A June 2010 VA treatment record reflects that the Veteran underwent arthroscopic right knee surgery in 2003.  No diagnosis, other than for bilateral hip pain and chronic right knee pain, was reported.  See June 2010, May 2011, December 2012, and January 2013 VA treatment records.

In July 2013, the Veteran was afforded a VA hip examination.  The Veteran reported her in-service onset and current symptoms.  Following an objective evaluation, including diagnostic testing, the VA examiner diagnosed the Veteran with post bilateral pubic ramus stress fractures.  The VA examiner noted that there was a negative physical examination of both hips and that the x-rays were negative for continuation of previously diagnosed bone fractures diagnosed in the 1980's.  

In July 2013, the Veteran underwent a VA knee examination.  The Veteran reported her onset of right knee symptoms as a result on her in-service fall, her current symptoms, and her knee surgery.  Following an objective evaluation, including diagnostic testing, the VA examiner found negative x-ray results for the Veteran's right knee and diagnosed the Veteran with mild right knee patellofemoral syndrome post arthroscopy.  The VA examiner found the Veteran's right knee disability was less likely than not incurred in or caused by active duty service.  Based on the mild severity of the Veteran's knee condition and the absence of any appreciable hip pathology, the VA examiner found no evidence to suggest that the knee disability bore a medical relationship, one to another.  The VA examiner opined that the more likely cause of the Veteran's right knee disability was chronic strain of obesity based on her body mass index score of 32.  

Based on a careful review of all of the evidence, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for a bilateral hip disability.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The documented medical evidence demonstrates that the Veteran's only diagnosed disability following objective evaluations of her hips and pelvis have been for her already service-connected bilateral pubic ramus stress fractures.  Despite the Veteran's lay assertion that she has a bilateral hip disability, the evidence does not demonstrate that she has such a diagnosis.  The objective findings of the Veteran's March 2010, May 2012 and July 2013 VA examinations showed that her bilateral hips were normal.  

To the extent that the Veteran argues that she has had bilateral hip pain since service, the Board points out that pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Furthermore, the Veteran's three years of VA treatment records show infrequent reports of bilateral hip pain.  Finally, while the Veteran is competent to describe the onset and continuity of her bilateral hip pain, the lack of treatment following her discharge from service tends to make her assertions of chronic bilateral hip pain less credible.  

In addition, the Board finds that the Veteran's currently diagnosed mild right knee patellofemoral syndrome post arthroscopy does not warrant service connection.  

As an initial matter, the Board finds that the Veteran's assertion that she injured her right knee as a result of a fall down some stairs during service is not credible.  While the evidence shows that the Veteran sought treatment in February 1989 following a fall down some stairs, the Veteran did not report any knee problems.  Rather, she only complained of left ankle pain.  Subsequent service treatment records reflected a resolving left ankle sprain, but no right knee complaints or symptoms were reported.  Thus, the Board finds that the Veteran's contention that she injured her right knee when she fell down the stairs during service is not consistent with her service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

Notably, throughout the Veteran's service treatment records, the Veteran failed to complain of any right knee symptoms.  The Board finds that the evidence does not demonstrate that the Veteran had any in-service right knee problems.  Significantly, the earliest evidence of right knee problems was in 2003 for arthroscopic surgery, 14 years after her discharge.  The Veteran did not submit any treatment records related to her right knee arthroscopic surgery.  Thus, the Board concludes that the evidence does not demonstrate that the Veteran's currently diagnosed right knee patellofemoral syndrome is etiologically related to her active duty service, to include a fall down stairs.  

Moreover, the Board finds that the evidence does not show that the Veteran's diagnosed mild right knee patellofemoral syndrome was caused or aggravated by her service-connected bilateral pubic ramus stress fractures.  As previously discussed above, based on examination findings and the Veteran's medical records, the July 2013 VA examiner found no medical relationship between the Veteran's right knee disability and her service-connected bilateral pubic ramus stress fractures.  Indeed, both the May 2012 and July 2013 VA examiners concluded that the Veteran's obesity was a more likely cause of her right knee disability.  Finally, the Veteran has not submitted any medical evidence to the contrary.  Therefore, the Board finds that service connection for a right knee disability, to include as secondary to her service-connected bilateral pubic ramus stress fractures, is not warranted.

In sum, the preponderance of the evidence shows that the Veteran does not have a current bilateral hip diagnosis.  The evidence also shows that the Veteran's currently diagnosed right knee disability is not etiologically related to her active duty service, and is not caused by, the result of, or aggravated by, her service-connected bilateral pubic ramus stress fractures.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hip disability and a right knee disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pubic ramus stress fractures with residual pubic symphysis, is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


